DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The USPTO “Interim Guidelines for Examination of Patent Applications for Patent Subject Matter Eligibility” (Official Gazette notice of 23 February 2010), reads as follows (see also MPEP 2111.01):

CLAIMS MUST BE GIVEN THEIR BROADEST REASONABLE INTERPRETATION
During patent examination, the pending claims must be “given their broadest reasonable
interpretation consistent with the specification.” >The Federal Circuit’s en banc decision
in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005)
expressly recognized that the USPTO employs the “broadest reasonable interpretation”
standard:
The Patent and Trademark Office (“PTO”) determines the scope of claims in patent
applications not solely on the basis of the claim language, but upon giving claims their
broadest reasonable construction “in light of the specification as it would be interpreted
by one of ordinary skill in the art.” In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d
1359, 1364[, 70 USPQ2d 1827] (Fed. Cir. 2004). Indeed, the rules of the PTO
require that application claims must “conform to the invention as set forth in the
remainder of the specification and the terms and phrases used in the claims must find
clear support or antecedent basis in the description so that the meaning of the terms in
the claims may be ascertainable by reference to the description.” 37 CFR 1.75(d)(1).
415 F.3d at 1316, 75 USPQ2d at 1329. See also< In re Hyatt, 211 F.3d 1367, 1372,
54 USPQ2d 1664, 1667 (Fed. Cir. 2000). Applicant always has the opportunity to
amend the claims during prosecution, and broad interpretation by the examiner reduces
the possibility that the claim, once issued, will be interpreted more broadly than is
justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA
1969) (Claim 9 was directed to a process of analyzing data generated by mass
spectrographic analysis of a gas. The process comprised selecting the data to be
analyzed by subjecting the data to a mathematical manipulation. The examiner made
rejections under 35 U.S.C. 101 and 102. In the 35 U.S.C. 102 rejection, the examiner
explained that the claim was anticipated by a mental process augmented by pencil and
paper markings. The court agreed that the claim was not limited to using a machine to

explained that “reading a claim in light of the specification, to thereby interpret limitations
explicitly recited in the claim, is a quite different thing from reading limitations of the
specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding
disclosed limitations which have no express basis in the claim.” The court found that
applicant was advocating the latter, i.e., the impermissible importation of subject matter
from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55,
44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997) (The court held that the PTO is not
required, in the course of prosecution, to interpret claims in applications in the same
manner as a court would interpret claims in an infringement suit. Rather, the “PTO applies
to verbiage of the proposed claims the broadest reasonable meaning of the words in their
ordinary usage as they would be understood by one of ordinary skill in the art, taking into
account whatever enlightenment by way of definitions or otherwise that may be afforded
by the written description contained in applicant’s specification.”).
The broadest reasonable interpretation of the claims must also be consistent with the
interpretation that those skilled in the art would reach. In re Cortright, 165 F.3d 1353,
1359, 49 USPQ2d 1464, 1468 (Fed. Cir. 1999) (The Board’s construction of the claim
limitation “restore hair growth” as requiring the hair to be returned to its original state was
held to be an incorrect interpretation of the limitation. The court held that, consistent with
applicant’s disclosure and the disclosure of three patents from analogous arts using the
same phrase to require only some increase in hair growth, one of ordinary skill would
construe “restore hair growth” to mean that the claimed method increases the amount of
hair grown on the scalp, but does not necessarily produce a full head of hair.).



       The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers both forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media. See the OG Notice of 23 February 2010 entitled "Subject Matter Eligibility of Computer Readable Media", 1351 OG 212. 
       When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007). Since none of the clearly and unambiguously exclude propagating signals from the full scope of the claimed invention. Furthermore, because signals can be considered to "store" the values of the information being transmitted, at least during the transient period of the transmission, the term "storage" also fails to clearly and unambiguously exclude such signals from the claimed invention.
Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows. 

        Claims 19-20 define a machine-readable storage medium embodying functional descriptive material (i.e., a computer program or computer executable code). However, the claims do not define a “non-transitory machine-readable storage medium or non-transitory machine-readable memory” and are thus non-statutory for that reason (i.e., “When functional descriptive material is recorded on some non-transitory machine-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized” – Guidelines Annex IV). The scope of the presently claimed invention encompasses products that are not necessarily non-transitory machine readable, and thus NOT able to impart any functionality of the recited medium.  

               The examiner suggests amending the claims to embody the medium on “non-transitory machine-readable medium” or equivalent; assuming the specification does NOT define the machine readable medium as a “signal”, “carrier wave”, or “transmission medium” which are deemed non-statutory (refer to “note” below). 
Any amendment to the claim should be commensurate with its corresponding disclosure.

Note:
“A transitory, propagating signal … is not a “process, machine, manufacture, or composition of matter” Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter.”  (In re Nuijten, 84 USPQ2d 1495 (Fed. Cir. 2007).  Should the full scope of the claim as properly as well as a non-statutory entity such as a “signal”, “carrier wave”, or “transmission medium”, the examiner suggests amending the claim to include the disclosed tangible non-transitory computer readable storage media, while at the same time excluding the intangible transitory media such as signals, carrier waves, etc.  
Merely reciting functional descriptive material as residing on a “tangible” or other medium is not sufficient. If the scope of the claimed medium covers media other than “non-transitory computer readable” media, the claim remains non-statutory. The full scope of the claimed media (regardless of what words applicant chooses) should not fall outside that of a non-transitory computer readable medium.















Allowable Subject Matter

Claims 1-18 are allowed.
           The following is a statement of reasons for the indication of allowable subject matter: The closest applied Prior Art of record fails to disclose or reasonably suggest wherein modifying, by a system comprising a processor, an image of a document, based on a noise parameter, to sharpen, and remove an item determined to be noise from, the image of the document, to generate a modified image of the document, wherein the document comprises textual information; in response to determining an amount of skew of the textual information of the modified image of the document, rotating, by the system, the modified image of the document, based on a rotation parameter, to reduce the amount of the skew of the textual information to generate a rotated image of the document, in accordance with a defined document processing criterion relating to skew reduction and performing, by the system, character recognition on the rotated image of the document to determine characters of the textual information to generate an electronic textual document comprising the characters of the textual information.











                                                           Prior Art of record

The Prior Art which are pertinent to Applicant’s invention but were not relied upon:

Kwon et al. (USPN       4,945,502), recites,” block transform image sharpening method employs singular value decomposition to boost texture and edge detail while not boosting shaded (uniform) areas of the image characterized by a lower signal-to-noise ratio while at the same time reducing noise in other areas of the same image not containing much edge detail or texture”.
Adelson et al. (USPN       5,526,446), recites, “A technique is provided to remove noise from images and to enhance their visual appearance through the utilization of a technique which converts an image into a set of coefficients in a multi-scale image decomposition process, followed by modification of each coefficient based on its value and the value of coefficients of related orientation, position, or scale, which is in turn followed by a reconstruction or synthesis process to generate the enhanced image”.








Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386.  The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 










Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






















/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Thursday, March 18, 2021